—Proceeding unanimously dismissed without costs. Memorandum: We dismiss this proceeding as moot (see, Matter of Free v Coombe, 234 AD2d 996). We add only that petitioner’s request for compensation pursuant to Department of Correctional Services Directive No. 2733 is not properly before us. That directive provides an administrative remedy for an inmate seeking to recover the value of personal property that has been lost, damaged or destroyed while the inmate has been in the custody of the Department of Correctional Services. An inmate who has exhausted his or her administrative remedies may file a claim in the Court of Claims. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Fahey, J.) Present— Green, J. P., Pine, Scudder and Lawton, JJ.